UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7913


STEVEN LAVON ALBRIGHT,

                  Petitioner - Appellant,

             v.

HERB JACKSON, Superintendent,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:08-cv-00233-WO-PTS)


Submitted:    December 15, 2009             Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven Lavon Albright, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven       Lavon    Albright        seeks     to    appeal      the    district

court’s    order       accepting         the    recommendation        of     the    magistrate

judge     and    denying         relief     on    his     28    U.S.C.       §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent       “a       substantial       showing       of    the        denial    of     a

constitutional          right.”           28    U.S.C.      § 2253(c)(2)          (2006).         A

prisoner        satisfies          this        standard        by    demonstrating             that

reasonable       jurists         would     find      that      any    assessment          of     the

constitutional         claims       by    the    district       court    is      debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Albright has

not     made    the     requisite         showing.           Accordingly,          we     deny    a

certificate       of     appealability           and      dismiss      the       appeal.          We

dispense        with    oral        argument      because       the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                 2